944 So. 2d 1244 (2006)
Tony JONES, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D06-1573.
District Court of Appeal of Florida, First District.
December 28, 2006.
Tony Jones, pro se, Appellant.
Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
This is an appeal from the circuit court's denial of appellant's petition for writ of mandamus. We affirm the circuit court's denial of the petition challenging the revocation of his conditional release, but we must reverse the circuit court's order imposing a lien on appellant's prison account based on the holding in Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003). Under Schmidt, the circuit court erred when it ordered appellant to pay filing fees and imposed a lien on his prison account. See Cason v. Crosby, 892 So. 2d 536, 537-38 (Fla. 1st DCA 2005).
AFFIRMED as to the challenge to the order by which the circuit court denied mandamus, but REVERSED as to the challenge to the lien order, and that order is hereby QUASHED.
ERVIN, ALLEN, and WOLF, JJ., Concur.